                                  UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF NORTH CAROLINA
                                      CHARLOTTE DIVISION
                                          3:19-cv-350-FDW

REGINALD WILLIAM LINDSEY,            )
                                     )
            Plaintiff,               )
                                     )
      vs.                            )
                                     )                                ORDER
JAMES EXUM,                          )
                                     )
            Defendant.               )
____________________________________ )

            THIS MATTER is before the Court on its April 3, 2020, Order dismissing the Complaint

and requiring Plaintiff to file an Amended Complaint. (Doc. No. 4).

            The Complaint was dismissed on initial review pursuant to 28 U.S.C. § 1915A.1 (Doc. No.

4). The Court granted Plaintiff 30 days to file an Amended Complaint and warned him that failure

to do so would result in this case’s dismissal without further notice. (Doc. No. 4 at 3). Plaintiff

sought an extension of time, which was granted until August 18, 2020. (Doc. Nos. 7, 10, 12). That

deadline has now expired, and Plaintiff has not filed an Amended Complaint or sought a further

extension of time.

            Plaintiff appears to have abandoned this action and the Court is unable to proceed. This

case will therefore be dismissed without prejudice. See Fed. R. Civ. P. 41(b) (“If the plaintiff fails

to prosecute or to comply with these rules or a court order, a defendant may move to dismiss the

action or any claim against it.”); Link v. Wabash R.R. Co., 370 U.S. 626, 630-33 (1962) (although

Rule 41(b) does not expressly provide for sua sponte dismissal, Rule 41(b) does not imply any




1
    Plaintiff paid the filing fee.
                                                   1



              Case 3:19-cv-00350-FDW Document 13 Filed 08/27/20 Page 1 of 2
such restriction and a court has the inherent power to dismiss a case for lack of prosecution or

violation of a court order).

       IT IS, THEREFORE, ORDERED that:

       (1) This action is dismissed without prejudice for Plaintiff’s failure to file an Amended

           Complaint pursuant to this Court’s order dated April 3, 2020.

       (2) The Clerk of this Court is directed to terminate this action.




                                          Signed: August 26, 2020




                                                 2



         Case 3:19-cv-00350-FDW Document 13 Filed 08/27/20 Page 2 of 2
